NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2010-306‘i
R|CKEY il CARROW,
Petitioner,
v.
|V|ER|T SYSTEMS PROTECTiON BOARD,
Respondent,
and
DEPARTN|ENT OF VETERANS AFFA|RS,
intervenor
Petition for review of the Merit Systems Protection Board in case no_
DC 3443070780-iV|-1 .
ON N|OT|ON
0 R D E R -
The Merit Systems Protection Board moves for a 28-day extension of time, until
ii/lay 25, 2010, to file its brief.
Upon consideration thereof,
|T |S ORDERED THAT:
The motion is granted. U`SiiSi=i5]LlgEHl§é!PEPc;EA¢'i1snF0R
` ii FoR THE couRT APR 23 2010
.lAN HORBAL¥
CLERK
APR 23 2010 /s/ Jan Horbaiy 
Date Jan Horba|y
C|erk _

CC.
S
Geoffrey Eaton, Esq.
Ca|vin Morrow, Esq.
Scott T. Pa|mer, Esq
2010-3D6'i